Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 04, 2019

The Court of Appeals hereby passes the following order:

A20A0117. W. A. GRIFFIN v. MINNIE P. MATTHEWS.

      W. A. Griffin filed a direct appeal from a trial court order denying his motion
for summary judgment. However, the denial of a motion for summary judgment must
be appealed in accordance with the interlocutory appeal procedures set forth in
OCGA § 5-6-34 (b), which include obtaining a certificate of immediate review. See
OCGA § 9-11-56 (h); Pace Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438,
439 (450 SE2d 828) (1994). Because Griffin failed to comply with the requisite
interlocutory procedures, this application is premature and is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/04/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.